Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 04, 2020

The Court of Appeals hereby passes the following order:

A20A1737. MARCUS TUMLINSON v. DARYL DIX, IN HIS OFFICIAL
    CAPACITY AS SHERIFF OF SPALDING COUNTY, GEORGIA.

      Marcus Tumlinson appeals from the trial court’s order dismissing his petition
for a writ of habeas corpus. Although Tumlinson filed his appeal in this Court, he has
moved to transfer the appeal to the Georgia Supreme Court.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par.
III (4). Tumlinson’s motion to transfer is GRANTED, and this appeal is therefore
TRANSFERRED to the Supreme Court for disposition.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/04/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.